[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTIONS FOR CONTEMPT DATEDDECEMBER 29, 1994 AND JUNE 30, 1995, AND OBJECTIONS TO THOSEMOTIONS FOR CONTEMPT FILED JANUARY 13, 1995 AND JULY 31, 1995.
After reviewing the evidence elicited at the September 18, 1995 hearing on these Motions, and assessing its credibility, the Court finds as follows:
1. The Defendant did not appear in court for the hearing.
2. On May 5, 1992, the Defendant was ordered to pay to the Plaintiff $225.00 in weekly alimony.
3. On October 13, 1992, the Defendant was ordered to pay the plaintiff's attorney's fees in the amount of $1,420.33 by October 23, 1992.
4. On April 24, 1995, the Court ordered the Defendant to pay to the Plaintiff's attorney $339.68 for deposition costs by June 15, 1995, and $15.00 per week toward an alimony arrearage of $2,225.00 (subject to correction). CT Page 11006
5. The Defendant has not complied with any of the above orders and has not paid anything since September 13, 1994, and is in arrears in alimony in the amount of $11,175.00 as of September 18, 1995.
6. The Defendant's failure to honor the court orders was and is wilful, and the period he was unemployed and his present income level are not justifiable under the circumstances, because the defendant has not worked and earned up to his capacity.
The Court finds that the Defendant is in contempt and orders the following:
1. The Defendant must pay $50.00 per week on an alimony arrearage which is found to be $11,175.00 as of September 18, 1995.
2. The Defendant must pay a total of $25.00 per week toward previously ordered attorney's fees of $1,420.33 and deposition costs of $339.68, and attorney's fees of $5,000.00 which the Court now orders for additional attorney's fees to date.
3. The Defendant must comply with the current alimony order of $225.00 weekly.
4. The Defendant must pay a lump sum of $4,000 toward the alimony arrearage by October 20, 1995, and a lump sum of $2,000.00 toward attorney's fees by October 20, 1995.
This case is continued to October 30, 1995 for review of compliance with the Court's orders.
HON. RICHARD A. WALSH, J.